DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 are under examination. 
Response to Amendment
Applicant’s amendments have overcome the 112(b) rejection of record, which are withdrawn. The language at the end of claim 1: “only a laser beam directly illuminates the target and only the laser beam directly drives the target” is herein interpreted as direct driving/illuminating may only be accomplished by the claimed laser beam; however, Examiner notes that this language leaves open the possibility for indirect driving/illuminating by another source.  	On this topic, Applicant states, at the bottom of page 5 of the 09/01/2021 Remarks, that “there is nothing else to indirectly drive or illuminate this target.” However, the claim language does not address indirect driving or illumination, and therefore this comment by Applicant cannot be read into the claim. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive for the reasons detailed below.
Applicant argues (page 6) that “Hunter fails to anticipate nor render obvious the amended claimed invention.” However, no further analysis is provided. 
.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 	Accordingly, the argument that Hunter does not anticipate/render obvious the claimed invention is unpersuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 3 recites the limitation "the mixture of the one or more materials".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter1 (WO 2011/146113 A1).
Regarding claim 1, Hunter teaches a target for Inertial Confinement Fusion (“ICF”) (ICF target 500, Fig. 5A-1, which includes features from Fig. 4-1) for Inertial Confinement Fusion ("ICF") used in a directly illuminated and a directly driven configuration, the target comprising:  	an ablator layer (502A,B) comprising a combination of at least two materials selected from any one or more of the following low-Z, medium-Z, and high-Z materials2 (a low-Z beryllium material + a high-Z material: “radiation windows 502…the low density material may include beryllium. Some embodiments may include a high-Z layer deposited on the inside surface of the low density material,” paragraph bridging pages 19-20);  	a shell (410) disposed within the ablator layer, the shell comprising a mixture of two materials selected from any one or more of the following: low-Z, medium-Z material, and high-Z material (a medium-Z and a high-Z material: “Inner shell 410 may be made from a medium-Z and/or high-Z material in some embodiments,” page 14); and  	a fuel region (412) disposed within the shell, the fuel region comprising a sphere of fusion fuel gas (“a sparkplug 412 that includes a sphere of D-T fuel,” page 15);  	wherein only a laser beam directly illuminates the target and only the laser beam directly drives the target (“the drive mechanism such as a laser,” page 6; “laser beams may be fired through channels 404,” page 153: the target 500 in Fig. 5A-1 includes propellant 402, which, as shown in Fig. 4-1, is penetrated by channels 404 for direct laser drives). Hunter’s target 500 is not directly illuminated or directly driven by any .g., see page 15, the second paragraph.Accordingly, claim 1 is rejected as anticipated by Hunter. 
Regarding claim 2, Hunter anticipates all the elements of the parent claim and additionally teaches wherein the ablator layer is comprised of at least beryllium (502: “radiation windows 502…material may include beryllium,” paragraph bridging pages 19-20). Accordingly, claim 2 is rejected as anticipated by Hunter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter.
Regarding claim 3, Hunter anticipates all the elements of the parent claim, and Hunter additionally teaches wherein the shell comprises a spherical tungsten shell (“a tungsten inner shell 410,” page 15; “spherical targets with various shells or layers,” page 25). 
Hunter teaches that the shell is “approximately 0.01 cm thick,” page 15. Hunter does not explicitly teach that the shell is within 15%4 of 0.005 cm thick. Thus, Hunter discloses the claimed invention except for the shell being within 15% of 0.005 cm thick. It would have been obvious to one having ordinary skill in the art at the time the .005 cm, since it has been held that discovering the optimum value or a result-effective variable involves only routine skill in the art. The skilled artisan is well-aware of the consequences and benefits of increasing or decreasing the shell thickness. For example, a thicker shell will contain the radiation better, but a thinner shell will allow for a more powerful implosion. Therefore, if the latter is of primary interest, then the skilled artisan would have been motivated to decrease the thickness of Hunter’s shell. Accordingly, claim 3 is rejected as obvious over Hunter. 
Regarding claim 4, Hunter renders obvious all the elements of the parent claim and additionally teaches wherein the fuel region (412) comprises a sphere of deuterium-tritium gas (“sparkplug 412 that includes a sphere of D-T fuel,” page 15) having a radius of approximately 0.0755 cm (“approximately 0.084 cm,” page 16, which is within 15%5  of 0.0755 cm). Accordingly, claim 4 is rejected as obvious over Hunter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
(PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see the 70-page Foreign Reference in the file 04/02/2021. 
        2 The Z value ranges are defined in the specification at ¶ 40. 
        3 Examiner notes that many of the aspects of target 400 from Figure 4 are included in the target 500 in Figure 5, as explained on page 18.
        4 The term “approximately” is interpreted as ±15% per the Spec at ¶ 20. 
        5 The term “approximately” is interpreted as ±15% per the Spec at ¶ 20.